                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZMH,                                              Case No. 19-cv-03739-DMR
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     WELLS FARGO BANK,
                                  11                    Defendant.

                                  12          Pro se minor Plaintiff ZMH filed a complaint and application to proceed in forma pauperis
Northern District of California
 United States District Court




                                  13   (“IFP”). [Docket Nos. 1, 2.] The case was filed by his “next friend,” Regional Advocacy Group.

                                  14   “[A] ‘next friend’ who is neither an attorney nor represented by one may not bring a lawsuit on

                                  15   behalf of minor or incompetent plaintiffs.” Roe v. Suter, 165 F.3d 917 (9th Cir. 1998) (dismissing

                                  16   a complaint brought by a non-attorney “next friend” of minor plaintiffs); see also Johns v. Cty. of

                                  17   San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (holding that “a parent or guardian cannot bring an

                                  18   action on behalf of a minor child without retaining a lawyer”). Here, Regional Advocacy Group

                                  19   purports to bring this action on behalf of Plaintiff, a minor. Nothing in the record indicates that

                                  20   Regional Advocacy Group is a law firm or is represented by an attorney. Because Plaintiff is a

                                  21   minor, his claims may only proceed if he is represented by qualified counsel.
                                              Based on the foregoing, Plaintiff is ordered to respond in writing to explain why this case
                                  22
                                       should not be dismissed. Plaintiff’s response is due by September 30, 2019.
                                  23
                                                                                                                  S DISTRICT
                                  24                                                                           ATE           C
                                                                                                              T
                                                                                                                                 O
                                                                                                          S




                                              IT IS SO ORDERED.
                                                                                                                                  U
                                                                                                         ED




                                  25
                                                                                                                                   RT




                                                                                                                             ERED
                                                                                                                     O ORD
                                                                                                     UNIT




                                       Dated: September 16, 2019                                              IT IS S
                                  26
                                                                                                                                         R NIA




                                                                                       ______________________________________
                                                                                                                         Ryu
                                                                                                                  nna M.
                                                                                                     NO




                                  27                                                                         e DoRyu
                                                                                                         JudgM.
                                                                                                                                         FO




                                                                                                     Donna
                                                                                                      RT




                                                                                                                                     LI




                                  28                                                         United States
                                                                                                       E Magistrate Judge
                                                                                                         H




                                                                                                                                 A




                                                                                                              RN                     C
                                                                                                                                 F
                                                                                                                   D IS T IC T O
                                                                                                                         R
